Citation Nr: 1549818	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

 1.  Entitlement to a disability rating in excess of 60 percent for arteriosclerotic heart disease. 
 
 2.  Entitlement to a compensable disability rating prior to March 23, 2011, and thereafter, a disability rating in excess of 10 percent for dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which continued the assigned ratings for service-connected arteriosclerotic heart disease and dermatophytosis.  The Veteran appealed. 

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in July 2010.  A transcript of that hearing has been associated with the claims file.  Thereafter, the Board remanded the claims in February 2011 to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with VA examinations in conjunction with his claims.

Based on the findings from a March 23, 2011 VA skin examination report, the AMC, in a May 2012 rating decision, increased the assigned evaluation for dermatophytosis to 10 percent disabling, effective from the date of the VA examination.  However, as this grant did not represent a total grant of the benefit sought on appeal, the claim for an increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2014, the claims were remanded again for further development, to include obtaining outstanding records of pertinent treatment and providing the Veteran with VA examinations in conjunction with his claims.

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran failed to report for his December 2014 examinations scheduled by VA in conjunction with his increased rating claims for arteriosclerotic heart disease and good cause for his failure to report has not been shown.

2.  The Veteran failed to report for his December 2014 examination scheduled by VA in conjunction with his increased rating claim for dermatophytosis and good cause for his failure to report has not been shown.


CONCLUSIONS OF LAW

1.  The claim for entitlement to an increased rating for arteriosclerotic heart disease is denied as a matter of law.  38 C.F.R. § 3.655 (2015).

2.  The claim for entitlement to an increased rating for dermatophytosis is denied as a matter of law.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The provisions of the VCAA have been fulfilled by information provided to the Veteran in a June 2008 notice letter.  The Veteran was notified of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  Although there are outstanding records of private medical treatment from Columbia Heart dated after 2008, the Veteran failed to respond to VA's request for assistance in obtaining those records.  See September 2014 notice letter.  In addition, as discussed below, the Veteran failed to report for a VA examinations scheduled in December 2014 for an evaluation of his arteriosclerotic heart disease and dermatophytosis. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

In this case, the claims on appeal are not the original claims for compensation as contemplated by the operative VA regulations.  Rather, they are claims for increased ratings for arteriosclerotic heart disease and dermatophytosis that were filed in June 2006.

The Court has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

Following the Board's August 2014 remand, additional VA medical evidence was developed and received pertaining to the Veteran's arteriosclerotic heart disease and dermatophytosis.  The Board had instructed the RO (via the AMC) to schedule the Veteran for VA examinations in order to evaluate the current severity of his disabilities due to arteriosclerotic heart disease and dermatophytosis.  The record shows that the Veteran was scheduled for VA heart and skin examinations in December 2014.  He was sent a letter in September 2014 and he was provided the substance of 38 C.F.R. § 3.655 in that letter.  The notification was sent to the address of record.  The Veteran did not report for the examination and he has not provided any reason for failing to report for the examination.  In fact, the December 2014 Supplemental Statement of the Case (SSOC) specifically informed the Veteran that his increased rating claims were being denied because he failed to report to the scheduled VA examinations, and still no response from the Veteran has been received.  Moreover, Veteran has not indicated that the Veteran had good cause for his failure to report nor has he asserted his willingness to attend a rescheduled examination.  See October 2015 Informal Hearing Presentation. 

 As the Veteran has provided no explanation for his failure to report for examination, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the increased rating claims on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased evaluation for service-connected arteriosclerotic heart disease is denied.

An increased evaluation for service-connected dermatophytosis is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


